Citation Nr: 0917446	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a lung disorder, 
including asthma, claimed as due to pneumonia and/or in-
service exposure to chemicals.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of previous Board remands and recently submitted 
evidence, the Board finds that another remand is necessary 
for further evidentiary development.  

In July 2007, the Veteran underwent a VA examination pursuant 
to a June 2007 Board remand.  This remand also indicated that 
the RO/AMC should inquire as to what chemicals the Veteran 
alleged in-service exposure to and then perform development 
deemed appropriate as to whether the Veteran was exposed to 
such chemicals.  At the time of that examination, the 
examiner was informed that the Veteran alleged exposure to 
carbon tetrachloride during service.  The examiner provided 
an opinion based upon, inter alia, the Veteran's alleged 
exposure to carbon tetrachloride.  

In subsequent letters from VA, dated in August 2007 and 
February 2008, the Veteran was again requested to indicate 
what type of chemicals he was exposed to in service.  In a 
February 2008 statement, the Veteran indicated that the 
chemical he was exposed to in service was trichloroethane.  
There was no further development performed.  

The Board finds that the evidence of record is insufficient 
to decide the Veteran's claim.  Following multiple requests 
from the RO/AMC, the Veteran indicated that he was exposed to 
trichloroethane in service.  The July 2007 VA examiner did 
not have the benefit of this information when issuing his 
opinion.  As such, the Veteran's claim must be remanded again 
for an opinion to be obtained as to whether any alleged in-
service exposure to trichloroethane is related to the 
Veteran's current lung disorder, including asthma.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim file should be 
provided to the VA examiner who performed 
the Veteran's July 2007 VA examination.  
The examiner should review the Veteran's 
February 2008 statement and issue an 
opinion with rationale as to whether the 
Veteran's alleged exposure to 
trichloroethane is related to his 
currently diagnosed lung disorder, 
including asthma.

In the event that the July 2007 VA 
examiner is not available, the Veteran 
should be scheduled for another VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his claimed lung disorder/asthma.  The 
Veteran's claims folder should be made 
available to the examiner.  The examiner 
is to perform all necessary clinical 
testing and render all appropriate 
diagnoses.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
currently diagnosed lung disorder had its 
onset in service.  The examiner should 
provide rationale for all opinions given.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

